Citation Nr: 1428830	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO. 10-38 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a Board hearing at the RO in April 2012 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The Veteran appealed the Board's November 2013 decision which denied his claim for service connection to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in January 2014, the Court vacated the Board's November 2013 decision and remanded the case to the Board for development consistent with the Joint Motion for Remand (JMR), which will be further discussed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the evidence, the Board finds that further development is necessary prior to adjudication of the Veteran's claim.

In the May 2013 hearing before the undersigned VLJ, the Veteran's representative stated that some medications taken for posttraumatic stress syndrome (PTSD) caused hypertension.  The Veteran denied ever hearing from a clinician that his hypertension was exacerbated by his psychiatric medication.  However, the evidence also contains notes from the Veteran's journal indicating that blood pressure readings taken while on Zoloft were higher than when he did not take his medication.  As noted in the January 2014 JMR, the June 2012 VA examiner did not address whether or not the Veteran's prescribed medication for his psychological disorder caused or aggravated his hypertension.

Further, the Board has reviewed the June 2012 VA examiner's opinion and finds that it is inadequate for VA purposes.  While the examiner does address whether it is at least as likely as not that the Veteran's psychiatric disability aggravated his hypertension, she relies heavily on an absence of evidence as the basis for her opinion.  Specifically, the examiner notes the absence of an in-service diagnosis of hypertension and cites to several blood pressure readings in the treatment records and the absence of any corresponding psychological symptoms.  She also notes that when the Veteran was diagnosed with hypertension in 2004 that no relationship to his psychological disorder was noted.  While the absence of evidence is a factor to consider, it cannot be the sole basis for an opinion.  Additionally, the examiner concludes that "a connection between the psychiatric disorder and the hypertension is difficult to establish but when the psychiatric condition is controlled and the hypertension then becomes stable, a nexus can be established."  The examiner essentially appears to conclude that she cannot determine whether a nexus exists without first controlling the Veteran's psychological symptoms.  However, the issue is whether the Veteran's psychological symptoms caused or aggravated his hypertension the answer to which does not depend on controlling his psychological symptoms but, rather, determining what effect those symptoms have, if any, on his hypertension.  Based on the above, the Board finds that the Veteran's claim should be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from January 2013 to the present from the Huntington, West Virginia VAMC and any associated outpatient clinics, and from January 2012 to the present from the Chillicothe, Ohio VAMC, and any associated outpatient clinics.  All attempts to obtain these records should be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file, including a copy of this remand, must be made available.  Any medically indicated tests should be conducted.  After review of all of the evidence, including the Veteran's May 2013 testimony, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50% probability or greater) that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected psychiatric disability to include anxiety, nightmares, and any associated medical treatment including medication taken for his service-connected psychiatric disability.  The examiner should specifically note the August 2010 statement by the private physician noting that the Veteran's hypertension is clearly exacerbated during the night and the following day in which he has nightmares.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for any opinion offered should be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for hypertension is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



